Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 27, 2022. Applicant has canceled claims 14 and 15.
Applicant’s election of Invention I, claims 1 - 8 and 16 - 18 in the reply filed on May 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflection channel comprising "a bent channel disposed at a terminus of the mount acceptance channel" (claim 1, line 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 8 and 16 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 and 16 - 20 of U.S. Patent No. 10,750,845. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the referenced claim(s). For example, the examined application claims 1 and 16 are anticipated by the reference claims 1 and 16, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson, US 1,814,978.
Regarding Claim 1, Swanson discloses a clip comprising: a body 1 defining a center area opening (at the center of the body 1); an inner section 5 comprising a flange 6 extending into the center area opening of the body (1); a mount acceptance channel comprising a channel 3 defined by an edge of the body (1) and an edge of at least a portion of the inner section (5); and a deflection channel comprising a bent channel 4' disposed at a terminus of the mount acceptance channel (3) and extending from the mount acceptance channel (3), [wherein the clip is configured to accept an article inserted between the body (1) and the inner section (5) whereby the clip is configured to mechanically engage with the article]. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clip disclosed by Swanson (US 1,814,978) or Smith (US 2015/0351522), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 6, Swanson disclose the clip according to claim 1, further comprising a tip engagement member 23 comprising a raised dome (see figure 1) disposed at a radially and circumferentially outermost end of the body (1).
Regarding Claim 7, Swanson discloses the clip according to claim 1, wherein the mount acceptance channel (3) comprises an arcuate channel (between 6 and 1) that has a constant radius (figure 2).
Claim(s) 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, US 2015/0351522.
Regarding Claim 1, Smith discloses a clip as shown in an annotated Figure 8 below wherein said clip comprises: a body comprising at least a partial annulus; an inner section comprising a flange extending into a center area of the at least partial annulus of the body; a mount acceptance channel comprising an arcuate channel defined by an edge of the body and an edge of at least a portion of the inner section; and a deflection channel comprising an arcuate channel disposed at a terminus of the mount acceptance channel and with a point of inflection at the terminus and extending at least partially outward from the mount acceptance channel, [wherein the clip is configured to accept an article inserted between the body and the inner section whereby the clip is configured to mechanically engage with the article within the deflection channel]. 

    PNG
    media_image1.png
    678
    859
    media_image1.png
    Greyscale

Regarding Claim 2, Smith discloses the clip according to claim 1, wherein the arcuate channel (see annotated figure 8 above; hereinafter "AF8") of the deflection channel (AF8) extends at least partially radially outward from the mount acceptance channel (AF8) with decreasing width (AF8). 
Regarding Claim 3, Smith discloses the clip according to claim 1, further comprising a grip member (outer edge member of the clip) comprising an arcuate flange (along the edge) disposed outward of the body (of the clip) along at least a portion of an outer edge of the body (see figure 9). 
Regarding Claim 4, Smith discloses the clip according to claim 1, wherein the mount acceptance channel (AF8) further extends at least partially tangentially to at least one of the grip member and the body (AF8). 
Regarding Claim 5, Smith discloses the clip according to claim 3, further comprising a manipulation surface 510 comprising a surface (on a side grip member of the body of the clip) disposed on a radially outward edge of the grip member (see figure 9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US 2015/0351522 in view of Swanson, US 1,814,978.
Regarding Claim 8, Smith discloses the clip according to claim 3. Smith does not explicitly disclose wherein at least a portion of the grip member (510) is thicker than at least a portion of the body, wherein the outer edge of the body defines an edge of a thicker portion of the grip member and a thinner portion of the body. 
Swanson teaches a clip wherein at least a portion of the grip member 23 is thicker than at least a portion of the body (1), wherein the outer edge of the body (1) defines an edge of a thicker portion of the grip member (23; the thicker portion includes said member 23 and the body 1) and a thinner portion (not including the member 23) of the body (1). 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Smith to include a grip member (23) as taught by Swanson in order to provide an improved gripping feature for the clip. 
Regarding Claim 16, Smith discloses a clip comprising: a body (AF8) comprising an arcuate boss (outer curved portion of said body) forming at least a partial annulus (AF8); a grip member 510 comprising an arcuate flange (end portion of said member) disposed radially outward of the body (see figure 5) along at least a portion of an outer edge of the body (see figures 5 - 8); an inner section (AF8) comprising a (radial arm) flange (AF8) extending from at least one of the body (AF8) and the grip member inwardly into a center area of the at least partial annulus of the body (AF8). 
Smith does not explicitly disclose wherein at least a portion of the grip member is thicker than at least a portion of the body. Swanson teaches a clip wherein at least a portion of the grip member 23 is thicker than at least a portion of the body (1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Smith to include a grip member (23) as taught by Swanson in order to provide an improved gripping feature for the clip. 
Regarding Claim 17, the combination of Smith and Swanson teaches the clip according to claim 16. Smith further discloses a mount acceptance channel (AF8) comprising an arcuate channel (AF8) defined by a radially inward edge of the body (AF8) and a radially outward edge of at least a portion of the inner section (AF8); and a deflection channel (AF8) comprising an arcuate channel (AF8) disposed at an inward terminus of the mount acceptance channel (AF8) and including a point of inflection (AF8) at the inward terminus of the mount acceptance channel and extending at least partially radially outward from the mount acceptance channel (AF8); [wherein the clip is configured to accept an article inserted between the body and the inner section whereby the clip is configured to mechanically engage with the article within the deflection channel]. 
Regarding Claim 18, the combination of Smith and Swanson teaches the clip according to claim 16. Smith further discloses a device mount 810 rotatable interconnecting to the clip [and configured to receive a device], [and wherein the clip is configured to receive a portion of the operator's body between the device mount and at least one of the grip member and the body of the clip].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             


/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677